Justice THOMAS, concurring.
I join the opinion of the Court with one reservation. A statute that confers on an executive agency the power to enter into contracts that pre-empt state law-such as the Federal Employee Health Benefits Act of 1959, 5 U.S.C. § 8902 -might unlawfully delegate legislative power to the President insofar as the statute fails sufficiently to constrain the President's contracting discretion. See Department of Transportation v. Association of American Railroads, 575 U.S. ----, ---- - ----, 135 S.Ct. 1225, 1245 1246, 191 L.Ed.2d 153 (2015) (THOMAS, J., concurring in judgment);
*1200see also Whitman v. American Trucking Assns., Inc., 531 U.S. 457, 472, 121 S.Ct. 903, 149 L.Ed.2d 1 (2001). Respondent, however, failed to make that argument. The Court therefore appropriately leaves that issue to be decided, if at all, on remand.